80 F.3d 558
317 U.S.App.D.C. 82
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Floyd Fitzroy SALMON, also known as Mula, also known asMolla, Appellant.
No. 95-3119.
United States Court of Appeals, District of Columbia Circuit.
March 19, 1996.

Before:  WALD, WILLIAMS, and ROGERS, Circuit Judges
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 36(b).   It is


2
ORDERED AND ADJUDGED that the district court's order filed July 28, 1995, be affirmed.   Even assuming this court were to reexamine appellant's "sentencing entrapment" claim, it would fail.  See United States v. Walls, 70 F.3d 1323 (D.C.Cir.1995) (rejecting "sentencing entrapment" claim where defendants were predisposed to sell crack cocaine as evidenced by their lack of hesitation in committing the crime).   This court has already determined that because appellant failed to carry his initial burden of proving inducement, his entrapment defense must be rejected.  See United States v. Salmon, 948 F.2d 776, 779 (D.C.Cir.1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.